DETAILED ACTION
This communication is responsive to the application # 17/005,994 filed on August 28, 2020. By preliminary amendment Claims 21-40 are pending and are directed toward SYSTEMS AND METHODS FOR CRYPTOGRAPHIC AUTHENTICATION OF CONTACTLESS CARDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 40 is objected to because of the following informalities:  limitation “or more” should be “one or more”.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 21, 22, 25, 26, 28-35, 37, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tremlet (US 2014/0013406, Pub. Date: Jan. 9, 2014), hereinafter referred to as Tremlet.
As per claim 21, Tremlet  teaches a cryptographic system comprising:
a contactless card including a processor, and a memory (As per the NFC ISO standard 18092, an NFC reader can establish a contactless radio communication with an NFC enabled handset in so called card emulation mode and run a transaction. In this situation, the mobile device behaves like a contactless smartcard. Tremlet, [0009] ), wherein the memory contains a first applet, a second applet, and a plurality of keys (Tremlet, FIG. 1A);
wherein the first applet is configured to receive, from the second applet, one or more requests to encrypt one or more payload strings (Tremlet, [0013] , [0015]) using the plurality of keys to perform one or more cryptographic operations (Tremlet, [0036]), and
wherein the first applet is configured to perform, after a detection of an intrusion, the one or more cryptographic operations on behalf of the second applet based on the one or more requests (Tremlet, [0051]).
As per claim 22, Tremlet  teaches the cryptographic system of claim 21, wherein the one or more cryptographic operations comprises at least one selected from the group of encryption, decryption, and cryptogram generation (Tremlet, FIG. 6). 
As per claim 25, Tremlet  teaches the cryptographic system of claim 21, wherein one or more of the plurality of keys are destroyed after the detection of the intrusion (Tremlet, [0051]).
As per claim 26, Tremlet  teaches the cryptographic system of claim 21, wherein the first applet communicates with the second applet via a secure tunnel (Tremlet, [0011]).
As per claim 28, Tremlet  teaches the cryptographic system of claim 21, wherein the first applet and the second applet belong to a first security domain (Tremlet, [0011]).
As per claim 29, Tremlet  teaches the cryptographic system of claim 21, wherein the first applet belongs to a first security domain and the second applet belongs to a second security domain (Tremlet, [0035]-[0037]).
Claims 28-35, 37, 38, and 40 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,797,882. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 21-40 of the instant application correspond to elements of claims 1-18 of the U.S. Patent No. 10,797,882. The above claims of the present application would have been obvious over claims of U.S. Patent No. 10,579,998 because each element of the claims of the present application is anticipated by the claims of U.S. Patent No. 10,797,882 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Allowable Subject Matter
Claims 23, 24, 27, 36, and 39 are indicated as allowable over cited prior art, because they have the same or similar limitations of allowed claims of US Patent No. 10,797,882.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 8,793,508 teaches deploying a local trusted service manager within a secure element of a contactless Smart card device. The secure element is a component of a contactless Smart card incorporated into a contactless Smart card device. 
US PgPub 2007/0079119 teaches encrypting all or a portion of a database, file system or other data at rest system with an encryption key and more particularly, to rotating the encryption key to increase the robustness of the encryption, or allowing more than one encryption key concurrent per database column.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492